Citation Nr: 0503272	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  03-14 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
epilepsy/seizure disorder.

2.  Whether the veteran has qualifying military service for 
non-service-connected disability pension purposes.



REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

The veteran had active service from March 3, 1944 to March 
28, 1944 in the U.S. Marine Corps.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 RO rating decision which found 
that new and material evidence had not been submitted to 
reopen a claim of entitlement to service connection for 
epilepsy/seizure disorder.  Although the RO referred to the 
issue as entitlement to service connection for 
epilepsy/seizure disorder in the March 2003 statement of the 
case, there is no indication in the reasons and bases that 
the RO has found that new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for epilepsy/seizure disorder.  Thus, the issue on 
appeal to the Board is whether new and material evidence has 
been submitted to reopen a claim of entitlement to service 
connection for epilepsy/seizure disorder.

The issues of (1) entitlement to service connection for 
epilepsy/seizure disorder and (2) whether the veteran has 
qualifying military service for non-service-connected 
disability pension purposes being remanded are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  By September 1977 rating decision, the RO denied 
entitlement to service connection for epilepsy, essentially 
based on a finding that the evidence presented failed to show 
that the veteran had epilepsy during service or that his 
current epilepsy was incurred or aggravated during service.  
The veteran did not appeal this determination and it became 
final.

2.  By October 2001 rating decision, the RO did not reopen 
the claim for service connection for epilepsy.  The veteran 
did not appeal this determination and it became final.


3.  Additional evidence submitted subsequent to the October 
2001 RO rating decision includes evidence that was not 
previously considered, which relates to an unestablished fact 
necessary to substantiate the claim and which raises a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been submitted since the 
October 2001 RO rating decision to reopen the claim for 
entitlement to service connection for epilepsy/seizure 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By September 1977 rating decision, the RO denied service 
connection for epilepsy, essentially based on a finding that 
there was no showing that the veteran had epilepsy during 
service or that his current epilepsy was incurred in or 
aggravated by service..  That determination is final and is 
not subject to revision on the same factual basis.  38 
U.S.C.A. § 7105.  

In July 2000, the veteran attempted to reopen his claim for 
service connection for seizures.  A rating decision in 
October 2001, of which the veteran was notified by a letter 
dated October 10, 2001, did not reopen the claim for service 
connection for epilepsy or seizures on the basis the new and 
material evidence has not been received.  

In January 2002, the veteran filed a claim for service 
connection for "injury during basic training."  An April 
2002 rating decision concluded that the claim for service 
connection for epilepsy or seizure disorder was not reopened.  
The veteran was so notified by a letter in that same month, 
and he filed a notice of disagreement with the denial of 
service connection for epilepsy or seizures a few days after 
the notice of the denial in April 2002.


To reopen a claim following a final decision, the veteran 
must submit new and material evidence.  38 U.S.C.A. § 5108.  
If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the VA shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decisionmakers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2004).

The evidence which was of record when the RO considered the 
claim in September 1977 included service medical records and 
letters from a private physician, Dr. Cobb.  Service medical 
records show that in March 1944 a Report of the Aptitude 
Board of the U.S. Marine Corps found the veteran to have a 
constitutional psychopathic state and inadequate personality.  
He was discharged after being found unsuited for the U.S. 
Marine Corps.  In letters dated in December 1976 and August 
1977, Dr. Cobb reported that the veteran had been under his 
care and treatment for the past several years for epilepsy.  
Additional evidence considered in October 2001 included more 
recent medical evidence and statements by the veteran, his 
son, and his brother-in-law.

The additional relevant evidence submitted since the October 
2001 rating decision includes recent private treatment 
records for the veteran and personal statements from the 
veteran and his son and sister.  

The Board finds that additional evidence submitted since the 
September 1977 rating decision is new and material.  This 
evidence includes (1) the February 2002 statement from the 
veteran's sister, in which she reported she was present when 
her mother received a call from the U.S. military informing 
her that the veteran had a seizure and was in the hospital; 
and (2) the July 2003 letter from a private psychiatrist, Dr. 
Seale, in which he opined that the veteran was not mentally 
ill at the time of his discharge from service and that a 
seizure disorder was not adequately evaluated during the 
veteran's service. 

In general, for the purpose of determining whether evidence 
is new and material, the credibility of the evidence is 
presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Accepting these 
statements at face value as true, the Board finds that this 
additional evidence is not only new, as it has not been 
previously considered by the RO, but also material as it is 
relevant to and probative of the underlying issues of whether 
the veteran's epilepsy may be related to service.  The Board 
finds that this evidence goes directly to the matter of 
whether the veteran's epilepsy or seizure disorder had an 
onset in service.  Accepting these statements at face value 
as true, these statements raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.  Accordingly, the claim for service connection for a 
epilepsy/seizure disorder is reopened.  Prior to considering 
the claims on the merits, additional action is required, and 
will be addressed in the remand appended to this decision.

With regard to the July 2003 letter from Dr. Seale, the Board 
notes that although this letter was forwarded to the Board 
with no waiver of consideration of such evidence by the RO, 
the Board has considered this evidence with regard to the new 
and material claim only.  In Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), the Federal Circuit held that the Board lacks 
authority to review evidence in the first instance unless 
claimant waives right to initial review of evidence by AOJ.  
However, since the claim is reopened and will be remanded to 
the RO for consideration on the merits, the Board finds that 
there is no prejudice to the veteran in considering Dr. 
Seale's statement for the limited purpose of reopening the 
claim, without initial referral to the RO.  Bernard v. Brown, 
4 Vet. App. 384 (1993).

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
which redefined VA's duty to assist, enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded-claim requirement.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156, 3.159, 
and 3.326.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions).  As the Board has reopened the 
claim for service connection for seizures or epilepsy, and is 
deferring consideration of the question of whether the 
veteran has the requisite military service for entitlement to 
non-service-connected pension benefits, the Board concludes 
that any defect in the notice and duty-to-assist requirements 
of the VCAA would not prejudice the veteran at this time 
because the Board's decision to reopen the claim for service 
connection is in the veteran's favor on that specific point.  
Any defects in the actions taken by the RO may be corrected 
before the case is returned to the Board for further 
appellate consideration.


ORDER

The claim for service connection for epilepsy/seizure 
disorder is reopened; to this extent only the appeal is 
granted.


REMAND

With regard to the July 2003 letter from Dr. Seale, the Board 
notes that this letter was initially submitted to the RO and 
then forwarded to the Board, without any waiver of 
consideration of such evidence by the RO.  As noted above, 
the Federal Circuit held that the Board lacks authority to 
review evidence in the first instance unless claimant waives 
right to initial review of evidence by AOJ.  Disabled 
American Veterans v. Secretary of Veterans Affairs, supra.  
Because the RO has yet to consider this evidence and has yet 
to consider the merits of the claim for service connection 
for epilepsy/seizure disorder, the Board finds that it would 
be prejudicial to the veteran to proceed without first 
referring these matters to the RO.  Id.; Bernard, supra.  

The Board notes that the issue of whether the veteran has 
qualifying military service for non-service-connected 
disability pension purposes is inextricably intertwined with 
the service-connected issue and cannot be adjudicated until 
the service connection issue is resolved.  Thus, the issue of 
whether the veteran has qualifying military service for 
pension purposes must also be remanded.  

Accordingly, the case is REMANDED for the following action:

The RO should adjudicate the veteran's 
reopened claim for service connection for 
epilepsy/seizure disorder with 
consideration of the additional evidence 
received at the Board without a waiver of 
RO consideration (i.e., the statement 
dated July 2, 2003 by Dr. Seale).  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC) and an appropriate period 
of time for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C.A. §§ 5109B, 
7112).



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


